IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40431
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RAY MARTIN,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:98-CR-155-ALL
                        - - - - - - - - - -
                          January 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ray Martin pleaded guilty to being an unlawful user of a

controlled substance in possession of a firearm, in violation of

18 U.S.C. § 922(g)(3).   He now appeals his sentence.   He argues

that the district court erred in not sustaining his objection to

a two-level increase pursuant to U.S.S.G. § 2K2.1(b)(1)(B) for

his possession of seven firearms in connection with the offense.

He contends that there was insufficient evidence to connect him

to the four firearms found in his truck.    However, Martin was the

registered owner of the truck and he was a passenger in the truck


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-40431
                                  -2-

when it was stopped for a traffic violation, at which point the

firearms were found in the truck with Martin, along with drug

paraphernalia including eleven syringes.    A subsequent search of

Martin’s person revealed a small amount of methamphetamine in the

front pocket of his overalls.    Thus, the district court’s finding

that Martin possessed the firearms, within the meaning of

§ 2K2.1(b)(1), while an unlawful user of a narcotic, was not

clear error.     See United States v. Parker, 133 F.3d 322, 330 (5th

Cir.)(no clear error where the district court’s factual finding

is plausible in light of the record read as a whole), cert.

denied, 523 U.S. 1142 (1998).

     Martin’s argument regarding the district court’s denial of a

three-level reduction for acceptance of responsibility, pursuant

to U.S.S.G. § 3E1.1, relates to his conviction for theft of

Government property and is addressed in that appeal.

     AFFIRMED.